        Case: 3:17-cv-00472-wmc Document #: 55 Filed: 01/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

FRANK MCCLINTON,

        Plaintiff,
                                                    Case No. 17-cv-472-wmc
   v.

STATE OF WISCONSIN
DEPARTMENT OF CORRECTIONS,
EDWARD WALL, TIMOTHY DOUMA,
DR. KARL HOFFMAN, CATHY JESS
and DONALD STROHOTA,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             1/19/2021
        Peter Oppeneer, Clerk of Court                        Date
